Citation Nr: 0214446	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  93-11 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a skull fracture with concussion.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a June 1992 rating decision 
rendered by the Fort Harrison, Montana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The Board remanded this case in February 1995, March 1998, 
December 1999, and October 2001.  It has now been returned to 
the Board for adjudication. 

Private and VA medical records show that the veteran has PTSD 
that has been attributed to his experiences in Vietnam.  
Under certain circumstances, VA medical treatment or 
examination may constitute an informal claim for VA benefits.  
This matter is referred to the RO for further development, if 
necessary.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Residuals of a head injury are manifested primarily by 
headaches.  Purely neurological residuals and multi-infarct 
dementia associated with brain trauma are not presently 
shown.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
residuals of a skull fracture with concussion are not met.  
38 U.S.C. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
Diagnostic Codes 8045-9305 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent private 
and VA medical records.  By letter dated in December 1999, 
the veteran was asked to identify all VA and private health 
care providers that have treated him for psychiatric and 
neurological complaints since March 1998.  The veteran 
responded by identifying several private health care 
providers.  The RO subsequently obtained treatment records 
from these providers.  The evidence does not show that any 
pertinent VA or private medical records exist that are not 
presently associated with the claims folder and which are 
obtainable.  The Board finds that VA's duty to assist the 
claimant in obtaining pertinent medical records is satisfied.  
38 U.S.C.A. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  VA must inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statement of the case 
issued during the course of this appeal.  Additionally, by 
letter dated in January 2002, the veteran was informed of 
what evidence was necessary to establish the benefit sought, 
what information was needed from the veteran, and what 
efforts VA had undertaken to assist him in the development of 
the claim.  Accordingly, the Board finds that the duty to 
inform the veteran of required evidence to substantiate his 
claim has been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
In the present case, the veteran has been for afforded 
examinations for compensation and pension purposes in 1998, 
2000, and 2002.  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background:  During active service, the veteran 
was injured in a jeep accident while serving in Vietnam in 
1969.  His injuries included an occipital linear skull 
fracture, concussion, and posterior dislocation of his right 
hip.  Shortly after the accident, he underwent surgery on his 
hip.  He was semiconscious for approximately six days.  
Service medical records reflect that he experienced 
occasional headaches around the right orbit and occasional 
blurring of vision following the accident.  

A September 1970 VA examination report indicates that the 
veteran initially had some post concussion headaches 
following his injury; however, these headaches had completely 
subsided.  Likewise, his blurring of vision had also 
completely subsided and had not recurred.  It was noted that 
neurological examination two to three weeks following the 
injury was completely within normal limits.  His only 
complaint was an occasional mild vertigo which occurred while 
walking.  He reported that at the age of 6 months to one 
year, he had a "brain hemorrhage" and was expected to die.  
However, despite being initially paralyzed, he fully 
recovered without residual disability.  Neurologically, he 
was completely within normal limits.  

By rating action dated in June 1975, the veteran's service 
connected disability was recharacterized as two separate 
disabilities:  (1) a skull fracture with concussion, post-
concussing syndrome manifested by episodes of vertigo by 
history, mild, without a neurological deficit; and (2) 
dislocation of the right hip, symptomatic with degenerative 
arthritis.  A 10 percent disability rating was assigned for 
each disability.  

From July 1975 to August 1975, the veteran was hospitalized 
at a VA hospital with complaints of constant severe 
headaches.  He also reported epistaxis associated with his 
headaches occurring about twice a week.  The hospital summary 
notes that the veteran's service medical records were 
obtained and showed no evidence of any residual neurological 
deficits from his previous accident.  The attending 
psychiatrist noted that there was "definitely no evidence of 
organic brain syndrome."  

In March 1988, the veteran was involuntarily admitted into 
St. Anthony Hospital in Oklahoma City after making suicidal 
threats.  Physical examination was within normal limits.  
During his hospitalization he talked very rationally and made 
plans for his future.  His mood continued to improve and he 
made plans to move to Montana.  Following improvement, he was 
discharged to continue outpatient treatment and, at the time 
of discharge, was not suicidal.  Pertinent diagnosis was 
depression with suicide threats.    

A February 1992 VA outpatient treatment record indicates that 
the veteran complained that his right hip, right elbow, and 
head hurt.  Additionally, he stated that "my eyes are 
burning."  He reported a pressure sensation and tenderness 
at the site of his previous skull fracture.  

From February to March 1992, the veteran received inpatient 
VA medical treatment with a chief complaint of being 
depressed with suicidal ideation and paranoid ideation.  He 
presented with "rather bizarre" paranoid, delusional 
thoughts along the lines of religiosity as well as 
grandiosity.  The examiner noted an old depression in the 
right frontal parietal area secondary to a skull fracture.  
CT scan of the head was negative.  The remainder of the 
examination was unremarkable.  The veteran responded well to 
medication and he was discharged with no restrictions on 
activities.  Pertinent final diagnoses at discharge were 
possible schizophrenic disorder, paranoid type; possible 
post-traumatic stress disorder; and probable paranoid 
personality disorder.

The veteran received additional VA inpatient treatment from 
March to April 1992.  The discharge summary notes that, 
following the veteran's previous hospital admission, he went 
home, started drinking, got intoxicated, had a car accident, 
was jailed, and admitted into a court ordered substance abuse 
treatment program.  While hospitalized, he was given 
psychiatric medication and received psychiatric treatment.  
He successfully completed his treatment program and he 
attended Alcoholic Anonymous meetings.  Pertinent final 
diagnoses at discharge were schizophrenic disorder, paranoid 
type; post-traumatic stress disorder; and alcoholism.

VA outpatient treatment records dated from August to 
September 1992 show that the veteran complained of headaches.  
An August 1992 treatment record showed complaints of frontal 
headaches moving to the occipital area.  The veteran reported 
that his headache "feels like its going to lift the top of 
my head off."  He reported that his headache would not go 
away and that he had had a headache for the past 10 years.  
Cervical arthritis, bilateral hip arthritis, and depression 
were also diagnosed.  September 1992 treatment records show 
continued complaints of headaches.  The veteran reported that 
his headaches were getting worse.  He also reported 
nosebleeds.  Diagnosis of epistaxis and dizziness was 
rendered.   Examination revealed extremely dry nasal mucosa.  

Subsequent private medical records dated from April 1994 to 
March 1995 from the Western Montana Regional Community Mental 
Health Center indicate that the veteran received treatment 
for various psychiatric disorders to include depression and 
PTSD.  He reported flashbacks and nightmares of experiences 
in Vietnam.  He had a feeling of detachment and estrangement 
from others and a restricted range of affect. 

An April 1995 statement from Dr. Herbert Gray, a private 
physician, indicates that the veteran had been complaining of 
recurring dreams and flashbacks of his experiences in 
Vietnam.  Based on the veteran's symptomatology a diagnosis 
of PTSD, chronic was warranted.  According to Dr. Gray, this 
disorder was attributed to the veteran's service in Vietnam.

An April 1995 statement from the veteran's private social 
worker indicates that the veteran had been receiving 
psychotherapy since December 1994.  He was also receiving 
psychiatric medication.  It was the social worker's opinion 
that the veteran was disabled due to his mental health 
problems and he had difficulty being able to maintain 
employment without a lot of supportive supervision and 
training.  

In December 1995, the veteran was afforded a VA mental 
disorders examination in conjunction with his pending claim 
for an increased rating.  The examiner had access to the 
veteran's claims folder and reviewed the veteran's service 
and post service medical records.  He reported that he became 
violent.  He reported a history of physical and sexual abuse 
as a child.  He reported trouble getting along with others.  
He drank 12 to 36 beers daily up until 22 months prior to the 
examination.  Psychological tests were within normal limits.  
The examiner noted that there were no current psychiatric 
manifestations that could be attributable to the veteran's 
skull fracture.  It was noted that past neurological results 
showed no clear memory trouble and that there were no skull 
fracture manifestations noted during the veteran's 1992 
inpatient treatment.  While the veteran was noted to have a 
personality disorder, a history of substance abuse, and 
psychotic appearing symptoms, the examiner concluded that the 
veteran had "no current problems related to [his] old skull 
injury." 

From August to September 1996, the veteran received inpatient 
treatment for problems with alcohol and benzodiazepine abuse 
as well as a schizoaffective disorder.  The veteran received 
psychiatric treatment and medication.  He also underwent 
detoxification.  

Private outpatient treatment records from the Western Montana 
Regional Mental Health Center dated from March 1997 to 
January 1998 indicate that the veteran reported a history of 
paranoia since leaving Vietnam.  He complained of external 
auditory hallucinations.  Various conditions to include 
depression, anxiety, polysubstance abuse, personality 
disorder, chronic frontal headaches, partial motor seizures, 
and PTSD are indicated.

In April 1998 the RO obtained a medical opinion from a 
private neurologist.  The veteran was noted to have a 
diagnosis of a chronic headache disorder and PTSD with 
psychotic overtones.  Neurological examination of the cranial 
nerves revealed equal, round, and reactive pupils.  Eye 
movements were full, conjugate and smooth and the visual 
fields were intact to confrontation.  Fundoscopic examination 
was unremarkable with clear disc margins.  Facies were 
symmetric and sensation about the face was intact.  
Similarly, the tongue, palate and uvula moved symmetrically 
in the midline.  Motor examination revealed normal tone, bulk 
and strength without pronator drift.  The veteran could 
perform finger to nose, tandem gait and Romberg test without 
difficulty.  Hypesthesia over the right hip area extending 
into the lateral thigh was noted; otherwise, the sensory 
examination was intact to light touch, pinprick, temperature, 
vibration, and position sense.  Reflexes were normal and 
symmetric and the toes were down going on plantar 
stimulation.  Impressions of chronic headache disorder with 
migrainous components, PTSD with psychotic components, and 
chronic hip pain were indicated. 

A May 1998 psychiatric examination report indicates that the 
veteran reported mood swings and trouble sleeping.  He also 
reported difficulty concentrating that he felt was related to 
his head injury.  The veteran denied seizures.  He 
acknowledged rare hallucinations in which he heard people 
speaking in Vietnamese.  He also heard voices during his 
sleep that woke him up and left him agitated.  His appetite 
was not good, but he attributed this to a hiatal hernia.  He 
reported that he was fired upon during active duty and 
received mortar fire.  He presently avoided war scenes and 
would hit the ground when there was a sudden loud noise such 
as a gunshot or car backfiring.  During the examination, the 
veteran was oriented times four and his mood was flat.  
Likewise, he was mildly anxious.  He denied current suicidal 
or violent thoughts.  He was not frankly delusional, but was 
suspicious of others.  He was not actively hallucinating; 
however, his insight, and reliability were poor.  Tentative 
impressions of probable chronic PTSD, alcoholism in 
reemission, and possible schizotypal personality disorder are 
indicated.  The examiner noted that it was difficult to 
determine whether the veteran's tendency to ask the examiner 
to repeat questions was related to some tracking difficulty 
related to his brain injury as the veteran was on a "fairly 
solid dose of medications" that could interfere with his 
cognitive functioning.  

Treatment records dated from December 1999 to February 2000 
from the Western Montana Mental Health Center show that the 
veteran complained of confusion, hearing voices, difficulty 
sleeping, memory problems, and short-term memory problems.  
Diagnoses included PTSD, substance dependence in remission, 
psychosis, personality disorder, headaches, and chronic 
seizures in remission  

In July 2000, the veteran was afforded a VA compensation 
examination conducted by a psychologist.  He was polite and 
courteous throughout the examination.  While he presented 
socially in a somewhat withdrawn fashion, he was able to 
interact appropriately during the examination.  No unusual 
behaviors or mannerisms were noted.  He was open and verbal 
during the examination and did not appear to be guarded or 
defensive.  He was alert and oriented and able to express 
himself well during the examination.  At the time of the 
examination, the veteran's psychoactive medications included 
BuSpar, Risperdal, Trazodone, and Celexa.  According to the 
veteran, these medications were working well.  The veteran 
reported anxiety.  He also reported that he heard voices; 
however, this had diminished with medication.  He 
occasionally had suicidal thoughts.  The veteran's mood was 
flat and he appeared to be depressed.  He reported that he 
often forgot what he was saying in the middle of a sentence, 
but was able to track the conversation reasonably well during 
the examination.  His concentration appeared to be intact.  
Hallucinations were not present during the examination.  
Psychomotor activity was within normal limits and his memory 
appeared to be intact.  The examiner felt that there were 
sufficient symptoms of a thought disorder to make a diagnosis 
of psychosis, NOS.  It was likely that, given ongoing 
depressive symptoms, the veteran had a schizoaffective 
disorder.  According to the examiner, "it would not appear 
that [the veteran's] psychiatric difficulties are related to 
his military service" and "it is not possible to draw a 
connection between [his] service time and his current 
psychiatric problems."  

A July 2000 neurological examination report notes that 
veteran reported severe headaches.  On occasion these 
headaches were pulsatile, typically involving the bifrontal 
regions and radiating into the bitemporal regions and vertex.  
He experienced headaches three to four times per day which 
each "headache siege" lasting about two to three hours.  He 
reported difficulty with function during these times, but 
denied that the headaches were fully incapacitating.  He had 
tried several medications for headache, including high dose 
Ibuprofen, Phenobarbital and aspirin; however, he had never 
tried a prophylactic medicine for headaches.  He would 
occasionally feel some nausea and occasionally would vomit.  
He reported that he was almost always photophobic.  While he 
reported a sore neck at times, this did not appear to be a 
large part of his headache syndrome.  He denied any dietary, 
environmental, or other triggers to his headaches.  The 
veteran reported loss of muscle control and occasional 
blackouts when he "feels out of it."  This happened about 
two times per week without residual sequela and often lasted 
for up to 15 minutes.  He also reported some gait 
disequilibrium and some diminished hearing in his right ear.  
Physical examination of the head revealed a small depression 
in the skull on the posterior right frontal calvaria; 
otherwise, the skull was normocephalic.  The veteran was 
alert and oriented times four.  His speech appeared fluent 
and spontaneous without clear evidence of dysarthria or 
aphasia.  His affect was flat with relatively concrete 
responses.  He was fully cooperative and did not appear to 
have active delusions, hallucinations, or ideas of 
references.  His memory appeared grossly intact.  His pupils 
were equal, round, and reactive to light.  Extraocular 
movements were full without nystagmus.  Visual fields were 
full to confrontation.  Fundoscopic examination was 
unremarkable.  Facies were symmetric with normal strength and 
sensation.  He had normal muscle bulk and tone and strength 
was full throughout without pronator drift.  The veteran was 
intact to light touch, pinprick, and proprioception 
throughout.  Stereognosis and graphesthesia were intact.  His 
gait was slightly wide based and tandem gait was very poor 
for his age.  Finger to nose and heel to shin were 
accomplished without significant dysmetria or ataxia.  There 
was mildly positive Romberg.  The examiner diagnosed status 
post right parietal skull fracture with concussion with 
secondary post-traumatic migrainoid headache disorder.  It 
was noted that neurological examination was remarkable for 
diminished hearing on the right as well as hyperreflexia in 
the right upper extremity.  The examiner felt that it was 
more likely than not that the veteran's headache syndrome was 
a result of his in-service trauma.  The examiner noted the 
veteran's relative hyperreflexia in the right upper 
extremity, diminished hearing on the right, and some truncal 
ataxia may be suggestive of areas of post-traumatic 
encephalomalacia within the motor system on the left as well 
as a post-traumatic vestibulopathy.  However, an MRI scan was 
recommended to evaluate the residuals of the in-service 
trauma.  

Private outpatient treatment records from the Lamplighter 
House dated from January 2000 to June 2001 show treatment for 
depression, auditory hallucinations, paranoia, confusion, and 
anxiety.  Pertinent diagnoses were PTSD; polysubstance 
depression, in remission; psychosis NOS, personality 
disorder, NOS with borderline features; chronic pain; 
headaches; epigastric pain; and chronic seizures, in 
remission.  

VA outpatient treatment records dated from November 1995 to 
August 2002 show treatment for various psychiatric and 
psychotic disorders.   In January 2002, the veteran underwent 
a VA MRI scan.  According to the radiographic report, this 
scan revealed no evidence of an etiology for the veterans' 
history of severe headaches.  Two or three focal white matter 
plaques were noted, which considering the veteran's age, were 
unimpressive.

In March 2002, the veteran underwent an independent medical 
evaluation for VA compensation and pensions purposes.  The 
examiner had access to the veteran's claims folder and 
reviewed the recent VA MRI.  The veteran reported that his 
depression and anxiety were under poor control, but he denied 
any suicidal ideation.  The veteran was fluent without 
aphasia, dysarthria, or gross cognitive deficits.  His pupils 
were equal and reactive.  Eye movements were full and 
conjugate.  His visual fields were intact to confrontation.  
Fundoscopic examination revealed clear disc margins.  The 
facies were symmetric and sensation about the face was 
intact.  The veteran's tongue, palate, and uvula moved 
symmetrically in the midline.  The veteran had normal muscle 
tone, bulk, and strength without pronator drift.  He could 
perform finger-to-nose and heel-to-shin testing, but had some 
difficulty with tandem gait.  The veteran indicated that this 
problem with tandem gait had been present since his in-
service injury.  Sensory examination was intact to light 
touch, pinprick, temperature, and vibration.  Deep tendon 
reflexes were normal and symmetric.  Toes were downgoing on 
plantar stimulation.  Impressions of chronic daily headache 
disorder associated with significant cervical muscle spasm, 
tobacco, and caffeine use, depression and generalized anxiety 
disorder; uncontrolled depression and generalized anxiety 
disorder; and sleep disturbance, currently controlled with 
Trazodone.  It was noted that the veteran's cervicogenic 
headache disorder may be improved with the use of physical 
therapy to the cervical area, as well as decreasing the 
amount of caffeine and tobacco usage.  The examiner noted 
that further neurodiagnostic studies were not recommended.  

 
Legal Criteria:  Disability evaluations are determined by the 
application of the VA Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Brain disease due to trauma is rated under Diagnostic Code 
8045 of the Schedule.  38 C.F.R. § 4.124a.  Under these 
criteria, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

Dementia due to head trauma is rated under Diagnostic Code 
9304.  38 C.F.R. § 4.130.  Under these criteria, a 70 percent 
rating contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A rating of 50 percent is 
warranted where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 30 percent is warranted where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  A 10 percent disability evaluation is appropriate 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.


Analysis:  After a review of the evidence, the Board finds 
that the criteria for an increased rating for the veteran's 
residuals of a skull fracture with concussion are not met.  

The medical evidence shows that the veteran's residuals of a 
skull fracture are presently manifested by subjective 
complaints of headaches with occasional dizziness.  To 
reiterate, under Diagnostic Code 8045, the 10 percent 
disability rating presently in effect is the maximum 
disability evaluation for purely subjective complaints such 
as headaches, dizziness, insomnia, etc, recognized as 
symptoms of brain trauma.  

When rating residuals of brain trauma, residual neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., will be rated under the 
pertinent diagnostic code pertaining to neurological 
disability.  In the present case, the evidence, as set forth 
above, does not show that the veteran presently has any 
residual neurological disability resulting from his in-
service skull fracture.  The evidence does not show that he 
has hemiplegia or facial nerve paralysis.  Similarly, while 
the veteran is noted to have a history of seizures, the 
recent neurological examination does not show that he 
presently has a neurological disability manifested by 
seizures.  The results of a VA CT scan in 1992 were within 
normal limits.  While VA inpatient treatment records dated in 
1992 show a depression in the right frontal parietal area 
secondary to skull fracture, neurological examination was 
unremarkable.  Similarly, the report of the December 1995 VA 
examination shows that past neurological results revealed no 
clear memory trouble.  In addition, the examiner in 1995 
found no current problems related to his old skull injury. 
While the July 2000 neurological examination indicates that 
the veteran's symptoms of hyperreflexia in the right upper 
extremity, diminished hearing on the right, and some truncal 
ataxia may be suggestive of post-traumatic encephalomalacia 
or vertibulopathy, the examiner noted that an MRI scan was 
necessary to evaluate the residuals of the veteran's in-
service trauma.  The MRI scan was completed in January 2002 
and revealed no evidence of etiology for the veteran's 
headaches and, with the exception of focal white matter 
plaques consistent with the veteran's age, the remainder of 
the examination was unremarkable.  Similarly, while the 
veteran was noted to have some difficulty with tandem gait 
during a recent March 2002 examination, sensory examination 
was intact and deep tendon reflexes were normal and 
symmetric.  Based on the foregoing, the Board finds that the 
veteran's residuals of a skull fragment wound are not 
manifested by neurological disability. 

Similarly, the evidence does not show that an increased 
rating under Diagnostic Code 9304 is warranted.  As indicated 
above, the 10 percent rating currently in effect for the 
veteran's post-traumatic headaches is the maximum that can be 
assigned for that disability under the Schedule, in the 
absence of multi-infarct dementia associated with brain 
trauma.  The medical evidence is devoid of any findings that 
his headaches are the product of, or are otherwise related 
to, such dementia.  Despite the veteran's long history of 
psychiatric complaints and treatment, the evidence does not 
show that he has multi-infarct dementia.  

Similarly, despite his complaints of confusion, hearing 
voices, difficulty sleeping, and memory problems, no health 
care provider has linked a present psychiatric disability to 
his in-service skull fracture.  On the contrary, a VA 
examiner in December 1995 found that the veteran had no 
current psychiatric manifestations that could be attributable 
to his skull fracture.  Similarly, while the veteran had a 
tendency to ask the examiner to repeat questions, a physician 
in May 1998 noted that it could not be determined whether 
this was due to his brain injury or his psychiatric 
medications.  A July 2000 psychological examination report 
notes that psychomotor activity was within normal limits and 
that his memory appeared to be intact.  The examiner 
concluded that it did not appear that the veteran's 
psychiatric difficulties were related to his military 
service.  

Based on the discussion above, the Board finds that there is 
no clinical evidence to show that the veteran currently 
manifests either a neurological disability, or a multi-
infarct dementia resulting from this service-connected skull 
fracture.  Therefore, a greater rating could not be assigned 
under Diagnostic Codes 9304 or 8045.  Also, as there is no 
evidence to show that the veteran currently manifests 
neurological disability, a greater rating could also not be 
established under the criteria for rating neurological 
disabilities.  Thus, as the preponderance of evidence is 
against the veteran's claim, we find that it must be denied.


ORDER

An increased rating for residuals of a skull fracture with 
concussion, presently evaluated as 10 percent disabling, is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

